Citation Nr: 1213392	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for coronary artery disease associated with type II diabetes mellitus prior to January 6, 2010.

2.  Entitlement to an initial compensable rating for coronary artery disease associated with type II diabetes mellitus since January 6, 2010.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue of entitlement to an initial compensable rating for coronary artery disease associated with type II diabetes mellitus since January 6, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 6, 2010, coronary artery disease associated with type II diabetes mellitus was manifested by the need for continuous medication.

2.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for coronary artery disease associated with type II diabetes mellitus for the period prior to January 6, 2010, is inadequate.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no more, for coronary artery disease associated with type II diabetes mellitus prior to January 6, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2011).

2.  The criteria for referral of coronary artery disease associated with type II diabetes mellitus for consideration on an extra-schedular basis for the period prior to January 6, 2010, are not met.  38 C.F.R. § 3.321(b)(1) (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  

The Veteran's claim for an increased rating for coronary artery disease associated with type II diabetes mellitus for the period prior to January 6, 2010, arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the VA provided the appellant in a January 2009 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed him of which evidence, if any, the claimant is expected to obtain and submit; which evidence will be retrieved by VA; and that he should provide any evidence in his possession that pertains to the claim.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  

Even though the Board is remanding the claim of entitlement to an initial compensable rating for coronary artery disease since January 6, 2010, to schedule another VA examination and to obtain any additional records, the RO afforded the Veteran a VA examination prior to January 6, 2010, and obtained private treatment records dated prior to January 6, 2010, pertaining to the coronary artery disease.  Since all identified cardiovascular treatment records prior to January 6, 2010 -  specifically, the treatment records from SJH Cardiology Associates - have been obtained, there is no reason to remand the issue of the increased-rating claim prior to January 6, 2010, to obtain additional records.  The January 6, 2010, private treatment record is the first medical evidence to suggest a worsening of the appellant's coronary artery disease.  Therefore, a remand of the issue of entitlement to an initial compensable rating for coronary artery disease prior to January 6, 2010, to obtain any additional records or to obtain another VA examination is unnecessary.  In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Pertinent law and regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

Under 38 C.F.R. § 4.104, Diagnostic Code 7005 (2011), the general rating schedule for arteriosclerotic heart disease (coronary artery disease), the following levels of disability are pertinent:

10%    Documented coronary artery disease resulting in workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.

30%	Documented coronary artery disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

60%	Documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

100%	Documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

In cases where an initially assigned disability evaluation has been appealed, a veteran may be awarded separate or "staged" percentage evaluations for separate periods of time based on the facts found during the appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

A July 2009 private treadmill test report, which was reviewed by the August 2009 VA examiner, shows that a workload of 11.6 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope.  One of the criteria for a 10 percent evaluation is that a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  Therefore, based on workload exertion, a compensable rating is not warranted.

Nonetheless, a 10 percent disability rating is warranted if continuous medication is required to treat the coronary artery disease.  A review of the private medical records and the August 2009 VA examination report shows that prior to January 6, 2010, coronary artery disease associated with type II diabetes mellitus was manifested by the need for continuous medication.  A December 2008 private treatment record, which was dated approximately a month prior to the date of claim, shows that the Veteran was taking Plavix, lovastatin, and Altace daily - all medications to treat cardiovascular diseases with Plavix and Altace being medications to treat coronary artery disease in particular - plus aspirin daily.  The July 2009 private treatment record and the August 2009 VA examination report show the same medication regimen.  

The Veteran, however, is not entitled to a 30 percent or higher disability rating for coronary artery disease.  As noted above, for the appellant a workload of 11.6 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope, whereas a 30 percent disability rating based on workload exertion requires a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  An October 2008 private electrocardiogram showed a normal sinus rhythm with marked sinus arrhythmia and a left atrial enlargement.  The July 2009 treadmill test report reflects that the baseline electrocardiogram showed sinus rhythm and that it was normal.  One of the report's conclusions is that there was positive electrocardiogram evidence of inducible ischemia that lasted more than six minutes.  The August 2009 VA examiner noted that an electrocardiogram determined that the heart size was normal.  None of these records indicate that cardiac hypertrophy or dilatation was found.  Thus, there is no competent or credible objective evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

The RO included 38 C.F.R. § 3.321(b)(1) in the March 2010 statement of the case and therefore considered the claim pursuant to that regulation.  The symptom presented by the Veteran's coronary artery disease - the need for continuous medication - is fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration for the period prior to January 6, 2010.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased disability evaluation of 10 percent, but no higher, is granted for coronary artery disease associated with type II diabetes mellitus prior to January 6, 2010, subject to governing regulations concerning the payment of monetary benefits.




REMAND

The January 6, 2010, private treatment record shows that the Veteran began receiving cardiac treatment on that day that resulted in a hospitalization in February 2010 for unsuccessful attempts at percutaneous revascularization.  In his March 2010 VA Form 9, the appellant argues that this treatment shows that his coronary artery disease has worsened.  The United States Court of Appeals for Veterans Affairs (the Court) has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  Thus, another examination is warranted.

SJH Cardiology Associates last submitted records in February 2010.  The VA should obtain any additional records from SJH Cardiology Associates.  Moreover, the VA should ask the Veteran to identify all treatment for his coronary artery disease since February 2010.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should ask the Veteran to identify all treatment for his coronary artery disease since February 2010.  The AMC/RO should attempt to obtain all identified records, to include any additional records from SJH Cardiology Associates since February 2010.  Appellant's assistance should be requested as needed.   Any obtained records should be associated with the appellant's claims file.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and the appellant and his representative should be notified as needed.

2.  Thereafter, schedule the Veteran for a VA cardiovascular examination.  The claims folder is to be made available to the examiner to review.  All pertinent tests should be conducted and all pertinent findings set out in detail so that the current nature and extent of the coronary artery disease may be evaluated.

3.  After the development requested, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  Thereafter, the AMC/RO must readjudicate the issue of entitlement to an initial compensable rating for coronary artery disease since January 6, 2010.  38 C.F.R. § 3.321(b) should be considered.  If the benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


